Case 7:20-cv-00706-GEC-PMS Document 9 Filed 04/22/21 Page 1 of 2 Pageid#: 48




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

JERRY RAY HALL,                                    )
                                                   )    CASE NO. 7:20CV00706
                        Plaintiff,                 )
v.                                                 )    MEMORANDUM OPINION
                                                   )
KELLY SIMMONS, ET AL.,                             )    By: Hon. Glen E. Conrad
                                                   )    Senior United States District Judge
                        Defendants.                )

        Plaintiff Jerry Ray Hall, a Virginia inmate proceeding pro se, filed this civil rights action

under 42 U.S.C. § 1983 against three officials at Augusta Correctional Center. Hall claims that

the officials made or approved false statements about him in an effort to have him transferred to

a higher security level prison facility, in violation of his constitutional rights.

        Under 28 U.S.C. § 1915A, the court is required to “review . . . a complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” 28 U.S.C. § 1915A(a). “On review, the court shall identify cognizable

claims or dismiss the complaint, or any portion of the complaint, if the complaint . . . is frivolous,

malicious, or fails to state a claim upon which relief may be granted . . . .” Id. § 1915A(b)(1).

Upon review of Hall’s complaint, the court concludes that he has no legal basis for a § 1983

claim against the defendants and, therefore, will dismiss this case without prejudice.

        Hall’s allegations are sparse. He alleges that Kelly Simmons provided false statements in

an effort to have him transferred from “a level 3 to a level 5 supermax” facility. Compl. 2, ECF

No. 2. Hall further alleges that the false statements were approved by two other staff members,

Tracy Lawhorn and Gail Jones. Id. As relief, Hall seeks to “stay put” or hold Simmons liable

for “negligen[ce] on her part.” Id. Hall’s attachments suggest that he disagrees with Simmons’

calculation of the number of disciplinary infractions he had during certain periods of time when
Case 7:20-cv-00706-GEC-PMS Document 9 Filed 04/22/21 Page 2 of 2 Pageid#: 49




she was calculating his classification scores. Hall fails to identify in his complaint, however, the

particular statements he believes were false or to explain how they affected his security

classification.

        Section 1983 permits an aggrieved party to file a civil action against a person for actions

taken under color of state law that violated his constitutional rights. Cooper v. Sheehan, 735

F.3d 153, 158 (4th Cir. 2013). Hall has no constitutional right to the only relief he seeks.

Simply stated, an inmate has no constitutional right to be assigned to any one prison facility over

another, even when the conditions in one facility may be more favorable or less restrictive than

at other facilities. Meachum v. Fano, 427 U.S. 215, 223-224 (1976). Moreover, a state official’s

failure to abide by state procedural laws or rules regarding prison classification calculations is

not a federal due process issue and is not actionable under § 1983. Riccio v. County of Fairfax,

Va., 907 F.2d 1459, 1469 (4th Cir. 1990). Therefore, even if the defendants failed to follow

some state procedure that caused an error in Hall’s classification score, such a violation of state

procedures does not state an actionable claim under § 1983. 1

        For the reasons stated, the court concludes that Hall’s submissions fail to state any claim

of constitutional significance actionable under § 1983. Therefore, the court will dismiss the

complaint without prejudice, pursuant to § 1915A(b)(1).
                      22nd
        ENTER: This _____ day of April, 2021.
                                           1.

                                                     _________________________________
                                                     Senior United States District Judge




          1
            Section 1983 was intended to protect only federal rights guaranteed by federal law and not to vindicate
tort claims for which there are adequate remedies under state law. Wright v. Collins, 766 F.2d 841, 849 (4th Cir.
1985). Any state law claims Hall may wish to bring here are thus not independently actionable under § 1983, and
the court declines to exercise supplemental jurisdiction over them in this action. See 28 U.S.C. § 1367(c).


                                                        2
